DETAILED ACTION

This office action is in response to the amendment filed 11/12/2021.  As directed by the amendment, claims 1-11 have been amended, claim 12 has been cancelled, and claims 13-21 have been or newly added.  Thus, claims 1-11 and 13-21 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-4, 6-7, and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schennum (2011/0290244) in view of Patil (2015/0284177). 
Regarding claim 1, Shennum discloses a liquid dispenser for discharging cosmetic or pharmaceutical liquids (device is used to deliver an aerosol, particularly an aerosol containing nicotine (para [0001]), but is capable of performing the intended use of discharging a cosmetic or pharmaceutical liquid if the canister contains a cosmetic or pharmaceutical liquid), the liquid dispenser comprising: a switchable valve mechanism (8) (spring-loaded valve), which is opened in order to allow a discharge of (liquid discharge position shown in fig 4b) and which is closed in order to terminate the discharge of liquid (rest position shown in fig 4a) (para [0026]); a base (4) (body) (para [0025]); a discharge head (6) (mouthpiece) which actuates the switchable valve (8) mechanism by movement of the discharge head (6) with respect to the base (4) in a superposed axial and rotational movement or in a rotational movement (includes an opening mechanism including a nozzle member (5) having keys (21) received in axial slots in the discharge head (6) and pegs (20) guided by threads (15) in the base (4) (para [0034]), between an opening position, in which the switchable valve mechanism (8) is opened (discharge head (6) is rotated in direction A to cause axial movement of nozzle member (5) of discharge head (6) to open the valve (8)) (fig 4b, paras [0034]-
Shennum does not disclose a tamper-evident portion separable from the liquid dispenser, wherein in a delivery state of the liquid dispenser, a rotational movement of the discharge head with respect to the base is blocked by the tamper-evident portion.
However, Patil teaches a nasal sprayer (para [0004]), including a mechanism for movement of a sleeve (130) with respect to a base (120) (collar) in a superposed axial and rotational movement (as shown in fig 6-8, discharge head (130) is rotatable relative to the base (120) to guide movement in an axial direction using bosses (122) tracking along a cam groove (134)) (para [0045]) between an opening position, in which an actuation mechanism (110) (actuator) is opened (sleeve (130) is rotated relative to the base (120) to allow bosses (122) to track along cam groove (134) to guide movement of the sleeve to a downward position shown in figs 6-8) (para [0045]), and a closure position, in which the actuation mechanism (110) is closed (sleeve (130) is rotated relative to the base (120) in an opposite direction to allow bosses (122) to track along cam groove (134) to guide movement of the sleeve to a upper position shown in figs 1-5) (para [0046]), and a tamper-evident portion (190) (tear strip) separable from the sleeve (130) of the liquid dispenser, wherein in a delivery state of the liquid dispenser (100), a rotational movement of the discharge head (130) with respect to the base (120) is blocked by a tamper-evident portion (190) (tear strip) (tamper-evident portion (190) prevents movement of the sleeve (130) relative to the base (120) until at least the tear strip (190) is removed) (para [0050]).

Regarding claim 2, the modified Shennum’s reference discloses the tamper-evident portion (190 of Patil) is disposed and configured so as to be accessible to a user from an outside of the liquid dispenser (100 of Patil) in the delivery state thereof (as shown in figs 1-3 of Patil, tamper-evident portion is disposed on an outside of the device and is accessible for a user to remove it from the outside in a delivery state) so as to be subjected directly to force to separate the tamper-evident portion (190 of Patil) from a remainder of the liquid dispenser (100 of Patil) (tamper-evident portion (190 of Patil) is configured to be removed before liquid dispenser (100 of Patil) can be placed in an open position) (Patil, para [0050]).

Regarding claim 4, the modified Shennum’s reference discloses the discharge head (130 of Patil) has a housing part (sleeve (130) (which corresponds to the discharge head of the modified Shennum’s device) is shown to be a cylindrical housing part, and the tamper-evident portion (190 of Patil) is a portion connected integrally to a portion of the housing part (130 of Patil) (separable tamper-evident portion (190 of Patil) and housing part (130 of Patil) may include an attachment therebetween so that tamper-evident portion (190 of Patil) and the housing part of the discharge head (130 of Patil) may break away as a tab is pulled) (Patil, fig 9, para [0048]).
Regarding claim 6, the modified Shennum’s reference discloses the separable tamper-evident portion (190 of Patil) is an annular portion which surrounds the liquid dispenser (100 of Patil) by at least 180 degrees (as shown in figs 3 and 9 of Patil, tamper-evident portion (190 of Patil) is shown as an annular portion which surrounds the liquid dispenser (100 of Patil), and the views shown in figs 3 and 9 shows the tamper-evident portion (190 of Patil) extending around by at least 180 degrees, as no 
Regarding claim 7, the modified Shennum’s reference discloses the discharge head (130 of Patil) is axially movable between the closure position and the opening position  (see figs 1-3, showing the sleeve (130) (corresponding to the discharge head in the modified Shennum’s device) in an axially upward closure position, and figs 6-8, showing the sleeve (130) in an axially downward open position) (para [0043]), and in the delivery state, the tamper-evident portion (190 of Patil) blocks the discharge head (130 of Patil) in the closure position (Patil, para [0050]), in which the discharge head (130 of Patil) is arranged in an end position at a maximum distance from the base (120 of Patil) (as shown in figs 1-3 of Patil, discharge head (130 of Patil) is arranged at a maximum distance from the base (120 of Patil) in the closure position as compared to the open position shown in figs 6-8 of Patil).
	Regarding claim 13, the modified Shennum’s references disclose the base (120 of Patil) and the discharge head (130 of Patil) are movable relative to each other in a superposed axial and rotational movement by means of a slotted guide track (134 of Patil) (cam groove) in which a slotted guide slider (122 of Patil) (boss) is arranged (Patil, para [0045]); and/or the liquid dispenser comprises a liquid reservoir (2 of Shennum) for storing liquid prior to discharge (para [0024]), and/or the liquid dispenser is configured as an inhaler and has a respiration piece (6) (mouthpiece), which is configured as a mouthpiece (para [0025]).
	Regarding claim 14, Shennum discloses the liquid dispenser is configured as an inhaler (device is used to deliver aerosol to the mouth of a user) (para [0001]).

	Regarding claim 16, Shennum discloses a liquid reservoir (1) (cylindrical canister housing (1) containing canister (2)) (para [0023), the base (4) being non-movably attached to the liquid reservoir (2) (canister housing (1) may be incorporated into the body (4) permanently to provide a device that is discarded after the supply of liquid in the canister (2) is exhausted) (para [0023]), the switchable valve mechanism (8) being disposed in fluid communication with an interior of the liquid reservoir (1) (valve mechanism (8) is disposed on canister (2) within reservoir (1)) and including a movable valve member (9) (valve stem in the form of discharge tube (9)) (para [0026]), the nozzle member (5) of the discharge head (6) acting on the movable valve member (9) to transfer the valve mechanism to the opening position or the closure position (paras [0034]-[0035]).
Regarding claim 21, Shennum discloses the outlet (28) moves along with the discharge head (6) when rotated relative to the base (4), as outlet (28) as shown in fig 4a of Shennum is formed with the discharge head (6) as an integral unit and therefore would rotate together.
Regarding claim 17, Shennum discloses a liquid dispenser for discharging cosmetic or pharmaceutical liquids (device is used to deliver an aerosol, particularly an 

However, Patil teaches a nasal sprayer (para [0004]), including a mechanism for movement of a sleeve (130) with respect to a base (120) (collar) in a superposed axial and rotational movement (as shown in fig 6-8, discharge head (130) is rotatable relative to the base (120) to guide movement in an axial direction using bosses (122) tracking along a cam groove (134)) (para [0045]) between an open position, in which an actuation mechanism (110) (actuator) is opened (sleeve (130) is rotated relative to the base (120) to allow bosses (122) to track along cam groove (134) to guide movement of the sleeve to a downward position shown in figs 6-8) (para [0045]), and a closed position, in which the actuation mechanism (110) is closed (sleeve (130) is rotated relative to the base (120) in an opposite direction to allow bosses (122) to track along cam groove (130) to guide movement of the sleeve to a upper position shown in figs 1-5) (para [0046]), and a tamper-evident portion (190) (tear strip) disposed to cooperate between said sleeve (130) and said base (120) so as to block movement of said sleeve (130) relative to said base (120) (tamper-evident portion (190) prevents movement of the sleeve (130) relative to the base (120) until at least the tear strip (190) is removed) (para [0050]), said tamper-evident portion (190) being configured for removal from said sleeve (130) (para [0048]) prior to a first use thereof to permit movement of said sleeve (130) relative to said base (120) (as shown in fig 1, tamper-evident portion (190) must 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the mechanism for movement of the nozzle member of discharge head in a superimposed axial and rotational movement comprising the nozzle having keys received in axial slots in the discharge head and pegs guided by threads in the base with a mechanism comprising bosses in the discharge head to track along cam groove in the base to guide movement of the discharge head and the nozzle member in a superimposed axial and rotational movement to an upward and downward position, and including a tamper-evident portion disposed to cooperate between said discharge head and said base so as to block movement of said discharge head relative to said base, said tamper-evident portion being configured for removal from said liquid dispenser prior to a first use thereof to permit movement of said discharge head relative to said base as taught by Patil in order to allow the device to include a tamper-evident portion comprising a tear strap to prevent movement of the discharge head relative to the collar until at least the tear strip is removed (Patil, para [0050]).
Regarding claim 18, Shennum discloses a liquid reservoir (1) (cylindrical canister housing (1) containing canister (2)) (para [0023), said base (4) being non-movably attached to the liquid reservoir (2) (canister housing (1) may be incorporated into the body (4) permanently to provide a device that is discarded after the supply of liquid in the canister (2) is exhausted) (para [0023]), said valve mechanism (8) being disposed in 
	Regarding claim 19, Shennum discloses said discharge head (6) includes a housing (comprises a cylindrical body) disposed in a telescoping manner with a portion of said base (4) (includes an enlarged bore region (23) that is push fitted onto annular ledge (25) of base (4) to be disposed in a telescoping manner) (para [0033]) and a pipe member (5) (nozzle member) disposed to cooperate with said movable valve member (9) (para [0030]), and the modified Shennum’s reference discloses said housing (6 of Shennum, 130 of Patil) and said portion of said base (25 of Shennum, 120 of Patil) being configured to cause both a rotational and an axial movement of said discharge head (6 of Shennum, 130 of Patil) relative to said base (4 of Shennum, 120 of Patil) when said discharge head (6 of Shennum, 130 of Patil) is rotated (Shennum, para [0034]; Patil, paras [0045]-[0046]).
Regarding claim 20, Shennum discloses the outlet (28) moves along with the discharge head (6) when rotated relative to the base (4), as outlet (28) as shown in fig 4a of Shennum is formed with the discharge head (6) as an integral unit and therefore would rotate together.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shennum and Patil et al as applied to claim 1 above, and further in view of Tierney et al (4,742,927).

Modified Shennum does not disclose the separable tamper-evident portion is designed as a separate component having a predetermine breaking point, which has to be destroyed for the purpose of separating the tamper-evident portion. 
However, Tierney in figs 1-4 teaches a tamper proof closure including a tamper-evident portion (1) (seal) designed as a separate component from a bottle neck (2) and  cap (21) shown in figs 9-10 (col 2, ln 51-58) and having a predetermined breaking point (13) (more easily cut region) (col 2, ln 65-68), which has to be destroyed for the purpose of separating the tamper-evident portion (indicating means (15) is provided which indicate the tamper-evident portion (15) is to be cut in the predetermined breaking point (13), and once the tamper-evident portion (1) is cut, it can be removed) (col 2, ln 43-49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the tamper-evident portion of modified Shennum by designing the separable tamper-evident portion as a separate component having a predetermine breaking point, which has to be destroyed for the purpose of separating the tamper-evident portion as taught by Tierney in order to allow the tamper-evident portion to be broken readily but only with the correct tools and in such a manner as to attract attention to the broken tamper-evident portion when the device has been opened (Tierney, col 1, ln 21-25).

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 11, fourth full paragraph-page 15, first full paragraph of Applicant’s remarks, filed 11/12/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shennum in view of Patil.  It is noted that substituting Shennum’s mechanism for providing an axial and rotational displacement of the nozzle member of the discharge head comprising the nozzle member having keys received in axial slots in the discharge head and pegs guided by threads in the base with a mechanism comprising bosses in the discharge head to track along cam groove in the base to guide movement of the discharge head and the nozzle member in a superimposed axial and rotational movement to an upward and downward position would not change the operation of Shennum’s device, as Patil’s mechanism would also provide a superimposed axial and rotational displacement of the discharge head when the discharge head is rotated, and would provide the benefit allowing the device to include a tamper-evident portion comprising a tear strap to prevent movement of the discharge head relative to the collar until at least the tear strip is removed (Patil, para [0050]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                             

/COLIN W STUART/Primary Examiner, Art Unit 3785